Citation Nr: 0017129	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  91-42 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1965 to June 
1969.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in April 1997 at which time it was remanded 
to the VARO in Portland for further development.  The case 
has been returned to the Board for further review.  


FINDING OF FACT

The veteran has PTSD due to an inservice stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.302, 3.304, 4.3 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
In the interest of clarity, the Board will initially describe 
the factual background of the case.  The relevant law and VA 
regulations will then be reviewed.  Finally, the Board will 
analyze the issue and render a decision.  

Factual Background

Service personnel records reflect the veteran was authorized 
to wear the Vietnam Service Medal and Ribbon for service in 
the Vietnam Era from December 25, 1965, to June 30, 1966, 
while participating in the Vietnamese Counter-Offensive 
Campaign.  A July 1967 notation in the records reflects that 
he was also authorized to wear the medal and ribbon from July 
1, 1966, to a date to be announced in a campaign whose title 
had yet to be announced.  From March 1966 to August 1968 he 
served with Helicopter, Anti-Submarine Squadron 4, onboard 
the U.S.S. Yorktown.  From August 1968 to June 1969 he served 
with Helicopter, Anti-Submarine Squadron 6, while aboard the 
U.S.S. Kearsarge.  

The service medical records are without reference to 
complaints or abnormalities regarding the veteran's 
psychiatric status.  

Of record are reports of VA outpatient visits beginning in 
July 1988.  At that time notation was made of a history of 
PTSD for three to four years.  Notation was made of symptoms 
for 10 years.  A diagnosis of PTSD was made.  

The veteran was hospitalized by VA in January 1990 with a 
long history of mood swings for the past 20 years by his own 
report.  He stated that he had had multiple job changes and 
had moved multiple times.  He felt very frustrated that he 
was constantly making changes in his life.  He reported 
distressing thoughts about Vietnam during rap groups and 
counseling.  During hospitalization he was accorded 
psychological testing.  The criteria for schizophrenia, 
somatization disorder and PTSD were not met.  However, it was 
indicated that he reported the presence of many PTSD symptoms 
after his return from Vietnam, to include combat memories, 
decreased concentration in school, interference with social 
and family relationships, emotional distance, survivor guilt, 
and shame.  It was stated that based on the evaluation, the 
veteran was positive for bipolar affective disorder.  The 
discharge diagnoses were "possible bipolar affective disorder 
and history of PTSD."

Of record is an October 1990 communication from a VA 
psychiatrist who reported the veteran presented to the 
behavioral science clinic at the VA Medical Center in Seattle 
in July 1990.  He stated he had been treated at the Kansas 
City VA Medical Center for the past several years, but the 
records he brought with him were destroyed in a motor vehicle 
accident during the family's move to Seattle.  He reported he 
had been taking Lithium Carbonate for about seven months and 
was now feeling more irritable and "down" because of his 
recent accident.  He stated that he was a chopper gunner 
involved in combat on the "Kikai Pong area in 1966."  At the 
time of a visit in October 1990 the veteran indicated that in 
1966 the pilot of a helicopter deviated from the prescribed 
course and the helicopter was shot down.  He stated that the 
pilot, co-pilot, and two crewmen were all killed.  He was on 
board and did not know how he alone survived.  He also 
referred to recollections of an incident in 1967 when he saw 
someone walk into a propeller.  The psychiatrist related that 
in his opinion the veteran had been exposed to trauma beyond 
the usual range of human experience.  He indicated there was 
evidence from other VA medical centers that the veteran had 
been given a diagnosis of PTSD.  He recommended a rating 
examination in the near future.  

In hearing testimony given at a personal hearing before a 
hearing officer in Seattle in August 1991, the veteran stated 
that in 1966 he was assigned to a flight crew on board the 
U.S.S. Yorktown which operated in the Gulf of Tonkin.  He 
estimated that he completed 20 missions while serving aboard 
the helicopter.  He related the helicopter he was in was shot 
down in April 1966 and all crew members except for himself 
were killed.  He stated that after this incident, he did not 
fly again.  He indicated that he then returned to the Vietnam 
Theatre of Operations in 1967 or 1968 and worked as a plane 
captain on the deck of an aircraft carrier performing 
preflight maintenance on aircraft.  He stated that another 
sailor walked into the propeller of a plane and was severely 
injured in 1967.  The veteran was unable to remember the name 
of the individual.  

The veteran was accorded a psychiatric examination by a board 
of two VA psychiatrists in April 1992.  The claims file was 
reviewed by the examiners.  The veteran stated that during 
his first tour of duty off the coast of Vietnam in 1966, he 
was part of an air crew that did search and rescue missions.  
He indicated that sometimes he would man a machine gun.  He 
again referred to the incident when his aircraft was shot 
down and everyone in the crew except for him was killed.  He 
did not know why he was the only one to survive.  The veteran 
reported that when he returned to the states after service he 
immediately had difficulties adjusting and continued to have 
difficulties in the years thereafter.  

The examiners believed the veteran had PTSD.  Reference was 
made to the stressful incident when the veteran was involved 
in the reported helicopter crash.  Notation was also made of 
a number of things that would remind him of the war, 
detachment and estrangement from others, restricted range of 
affect, difficulty controlling anger, difficulty sleeping, 
startle response, hypervigilance, poor concentration, and 
possible survivor guilt.  It was stated there was good 
evidence from the record that the veteran had a bipolar 
disorder, but notation was made that it was difficult to get 
a good history from the veteran because he seemed so 
disorganized.  The disorganization reportedly seemed related 
both to his PTSD and also to his bipolar disorder.  The 
veteran was described as an unreliable historian because of 
his disorganized thinking.  

Of record is a November 1992 communication from the U.S. Army 
and Joint Services Environmental Support Group (now known as 
the United States Armed Services Center for Research of Unit 
Records) (Center).  It was indicated that research showed the 
U.S. S. Yorktown spent much of 1966 at sea off the Vietnam 
coast.  The missions included anti-submarine warfare, 
protecting the attack carriers from possible enemy submarines 
around the clock; search-and-rescue efforts, picking up a 
total of 24 downed Navy and Air Force pilots and air crewmen 
from hostile waters, doing surface surveillance, watching for 
and reporting the many unidentified ships and small craft 
that might have posed a threat to American forces off the 
coast.  It was indicated that four hospital corpsmen aboard 
the Yorktown were trained in search-and-rescue methods and 
participated in search-and-rescue missions with Helicopter 
and Anti-Submarine Squadron 4 during 1966.  

The Director of the Center indicated that they were able to 
verify that a flight deck accident occurred in 1966 when a 
plane pusher was involved in a collision with an aircraft 
propeller.  The Center was not able to locate documentation 
of an aircraft that crashed into a tree after being shot down 
during 1966.  Also, the Center was not able to document that 
the veteran actually flew on any aircraft that was shot down.  
Additionally, the Center was not able to verify that the 
veteran served as a plane captain during his tour of duty 
aboard ship.  A 1966 command history of the Yorktown was 
provided and is of record.  

In 1993 the veteran provided additional information regarding 
his experiences during service.  This time he referred to an 
incident when he saw a severely wounded Asian child shot in 
the leg.  He also referred to recollections of incidents 
while serving on board the U.S.S. Kearsarge.  

The information provided was sent to the Environmental 
Support Group and in October 1993 a response reflected that 
the 1969 command history of the Kearsarge reflected only one 
major flight deck injury had occurred during that year.  An 
individual working on the deck at night walked into a turning 
propeller, but recovered fully from the injuries he 
sustained.  Notation was also made that two men standing on 
floats painting the side of the ship fell into the water and 
suffered exposure in February 1969.  They were recovered and 
returned to duty.  In checking the January through May 1969 
deck log books of the Kearsarge, the Environmental Support 
Group was not able to verify that the veteran witnessed a man 
thrown or knocked overboard by cables.  Also, the 
Environmental Support Group was unable to verify that the 
veteran saw a severely wounded Asian child shot in the leg.  

Of record is a May 1994 statement from the veteran's older 
sister to the effect that he was a changed person on his 
return home from service.  She indicated that he was more 
nervous, touchy, opinionated, and argumentative after 
service.  

Also of record is a June 1994 statement from the veteran's 
stepmother.  She also referred to his being a changed person 
on his return home from service.  

At the hearing before a hearing officer at the RO in Seattle 
in December 1994, the veteran submitted copies of personnel 
records.  These included an August 1967 administrative remark 
which reflected that the veteran was qualified as a plane 
captain.  A notation in March 1968 reflected that he had 
completed a three-month tour of "messman" duties as of April 
1966.  

Additional evidence of record includes the report of a social 
and industrial survey conducted for VA in August 1996.  The 
veteran stated that while in service he was assigned to a 
helicopter squadron on the aircraft carrier, Yorktown, where 
he worked in the air crew.  He stated that the ship went to 
the Gulf of Tonkin in the early winter of 1966.  He related 
that he did not have a specific job with the air crew.  He 
claimed the air crew's primary job was to help with utility 
runs, do sorties, pick up downed pilots, and provide security 
around the ship or on shore when needed.  He reported that 
each day he would attend the "ready rules" and debriefing and 
help the crew with their lunches.  The veteran had much 
difficulty sharing specific information about his experiences 
and often said "I don't like doing this.  Why do I have to do 
this again.  It's a bunch of [crap]."  

He did report recollections of one incident when they were 
picking a man out of the water when the helicopter was shot.  
He indicated the helicopter crashed and most people were 
killed, but he again had much difficulty being very specific.  
He indicated he himself was rescued and only had burns on his 
stomach.  He said he was then sent to another ship and then 
returned to the Yorktown.  

He related that after his first tour he returned to the 
states and then was assigned again to the same squadron with 
most of the same people, but this time he was a plane 
captain.  He indicated this was equal to a crew chief, a 
position in which he was in charge of preflight and post 
flight details.  He stated that this tour lasted about eight 
months and his principal job was to make sure the plane was 
mechanically in good working shape and "we just kept the ship 
looking good."  He stated he did not fly during this tour and 
the tour was "like a holiday."  He did indicate that on that 
tour he witnessed an individual walk into the rotor of a 
helicopter and "there was blood all over but he did live."  

He indicated he had another tour in the Vietnam Theatre of 
Operations but was assigned to the aircraft carrier 
Kearsarge.  He indicated he primarily worked in aviation 
administration and kept records of helicopter maintenance and 
scheduling of flights from the ship.  It was noted he had 
much difficulty sharing dates and places and was often 
tangential.  However, when asked, he would return to the top 
to give a hand.  

The veteran described difficulty both from a social and 
occupational standpoint in the years following service.  

The examiner stated the veteran appeared to have PTSD 
symptoms, to include sleep disturbance, periodic nightmares, 
some minimal intrusive thoughts, startle response, severe 
isolation, hypervigilance, depression, mood swings, and 
anger.  

Following the Board's remand in April 1997, the Center was 
contacted and asked to provide information regarding the 
veteran's alleged stressful experiences.  In March 1998, the 
director of that facility enclosed copies of November 1992 
and October 1993 responses which he indicated addressed all 
of the veteran's stressors.  The individual stated the Center 
was not able to locate any additional information.  

The veteran was accorded a PTSD examination by VA in 
September 1998.  The claims file was reviewed by the 
examiner.  It was noted the veteran was an extremely 
difficult individual to interview.  On current examination he 
was described as pressured in speech and moderately loose and 
unable to get to the point of things.  The veteran reported 
that while serving in the Vietnam Theatre of Operations, he 
served primarily on an aircraft carrier.  He stated that he 
flew in helicopters and helped rescue people and do other 
things that brought him into contact with fighting on the 
mainland.  The examiner noted that the veteran brought a 
check list which was obtained from an organization regarding 
PTSD.  He checked many aspects of the check list, indicating 
various symptoms associated with PTSD, although he had 
trouble discussing them with the examiner.  When asked about 
things that had happened to him, the veteran discussed the 
incident when a sailor on the aircraft carrier was cut up by 
the propeller from a helicopter.  The examiner noted that on 
his review of the record, it appeared the veteran had 
discussed many different things with different people, and 
his story had varied somewhat.  

It was noted the veteran had an ongoing diagnosis of bipolar 
disorder.  

On mental status examination the examiner noted that a 
principle theme of the veteran was that people did not 
believe him when he discussed his experiences in Vietnam.  
The veteran kept on insisting that he had PTSD, but did not 
want to discuss details at the present time because he found 
it upset him.  

The Axis I diagnosis was bipolar disorder, in a hypomanic 
phase currently.  PTSD was mentioned in the record, but the 
examiner had trouble making that diagnosis.  He noted again 
how difficult it was to examine the veteran because he was in 
a hypomanic state.  The examiner noted that although the 
veteran had told many different stories about stressors in 
Vietnam, it was hard to really document any of them, except 
for the incident when he was on an aircraft carrier when 
someone was injured by the propeller from an aircraft.  
Although the veteran presented the examiner with a large 
check list, they were not able to really discuss the reported 
symptoms and therefore the examiner stated he had trouble 
making a diagnosis of PTSD.  The examiner stated that it did 
not seem to him that the one stressor of watching the 
individual get injured by the propeller would account for 
PTSD.  What was more clear to the examiner was that the 
veteran had a chronic mental illness, probably a bipolar 
disorder, with manic stages.  He indicated it was also 
possible that the veteran had schizo-affective illness, 
instead of a bipolar illness.  The examiner recommended that 
the veteran remain in regular psychiatric care and take his 
medicine.  

The veteran was accorded another PTSD examination by VA in 
November 1998.  It was indicated that he had been first seen 
by the examining physician in March 1996.  The veteran gave a 
history of symptoms of PTSD dating and relating to Vietnam 
combat experience, with symptoms waxing and waning in 
severity over the years in relationship to a number of 
stressors.  The veteran again related a history of stressful 
experiences, including the one occasion when he was in a 
helicopter which was shot down and he was the only survivor.  

The examiner noted that in the past the veteran had been 
diagnosed as having manic depressive illness, but she stated 
it seemed more likely that he had PTSD with irritability and 
depression since he had not developed mania on anxyiolytic 
drugs that could cause precipitation of manic episodes.  The 
examiner believed the veteran was disabled on account of PTSD 
which seemed related to service-connected combat experiences.  

Of record is an October 1999 statement from the 
aforementioned VA psychiatrist who again indicated that she 
had provided care to the veteran through the VA medical 
facility for the past several years.  She stated the veteran 
had a severe anxiety syndrome, characterized by highly 
anxious mood, avoidance of people, intrusive thoughts of 
previous bad experiences, and difficulty concentrating on 
important day-to-day activities.  

Subsequent VA medical center records include notation of a 
psychiatry follow up visit in November 1999 at which time it 
was indicated the veteran's assessment was PTSD and 
depression, only partially controlled on present regimen.  

Applicable law and regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service or that he had a psychosis which is manifested to a 
compensable degree within one year after service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1997).  Notwithstanding the law 
regarding a diagnosis of a psychiatric disorder during 
service or within one year thereafter, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  

For service connection to be awarded for PTSD, three elements 
must be present:  (1) A current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between current 
symptomatology and the claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

In Zarycki v. Brown, 6 United States Court of Appeals for 
Veterans Claims (Court) set forth the analytical frame work 
and line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a 
claim for service connection for PTSD. 6 Vet. App. 91 (1993).  
In Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 
38 C.F.R. § 3.304, and the applicable provisions contained in 
VA Manual 21-1, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  However, the Court has recently 
held that the Board may not rely strictly on combat citations 
or the veteran's MOS to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

Where there is a clear diagnosis of PTSD, an appellant's 
assertions of participation in combat are generally accepted 
as true for purposes of determining whether the claim is well 
grounded.  Falk v. West, 12 Vet. App. 402, 404 (1999).  In 
general a veteran is competent to report the level of 
experiences.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
but see Samuels v. West, 11 Vet. App. 433 (1998) (VA is not 
required to accept the truthfulness of inherently incredible 
assertions).

However, even where a claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  See Gaines v. West, 11 Vet. App. 
353, 357 (1998); 38 C.F.R. § 3.304(f).  

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, would 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

As noted above, the Court in Zarycki, set forth the 
foundation for the frame work now established by the case 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court noted that the evidence necessary to 
establish the existence of a recognizable stressor during 
service will vary depending whether or not the veteran was 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304.

In this case the veteran has a current diagnosis of PTSD, and 
the diagnosis has been linked by medical professionals 
essentially by implication to the veteran's reported 
inservice stressors.  Therefore, as noted above, the Board 
finds that the claim for service connection for PTSD is well 
grounded.  

VA has a duty, therefore, to assist him in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The 
relevant evidence pertaining to the issue consists of 
numerous reports of psychiatric treatment and evaluation of 
the veteran, his statements, and responses from the Center.  
Therefore, VA has fulfilled its obligation to assist the 
veteran in the development of facts of the case.  

As noted above, the existence of a valid inservice stressor 
is a factual question for VA adjudicators who are not bound 
to accept a veteran's uncorroborated accounts of alleged 
stressors, particularly where, as here, there has been a 
considerable passage of time between the putative stressful 
event recounted by the veteran and the onset of alleged PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  This case has 
been in appellate status for a number of years and attempts 
at corroborating the veteran's stressors have not been as 
helpful as one would like.  This is likely because the 
veteran has been described as extremely difficult to 
interview and some of his stressful experiences are not the 
type which are capable of verification.  More than enough 
attempts have already been made to solicit more specific 
statements from the veteran and the Center has already been 
contacted on three separate occasions for corroborating 
information.  What has been able to be verified is that the 
veteran did serve for a time as a plane captain helping with 
maintenance and other chores associated with helicopters on 
the ships to which he was stationed.  A command chronology of 
the Yorktown for the year 1966 reflects that its mission 
included picking up a total of 24 downed Navy and Air Force 
pilots and 8 crewmen from hostile waters.  Confirmation was 
made of a flight deck accident of a plane pusher involved in 
a collision with an aircraft propeller.  The individual 
sustained extensive injury and was evacuated.  This incident 
has been described by the veteran on almost continuous basis 
since his claim was received in 1990.  While the Board has 
difficulty accepting the veteran's recollection of another 
incident in which he was a sole survivor of a helicopter 
crash without any verification, the record shows that the 
examiner who diagnosed PTSD in 1998 has essentially accepted 
by implication the veteran's story of the veteran witnessing 
the individual being injured by the propeller of the aircraft 
as being a stressful incident.  

An overall review of the record shows that the veteran has 
been less than cooperative in providing information regarding 
his claimed stressful experiences, but the Board finds there 
is sufficient credible evidence in support of the reported 
stressor of witnessing the individual being injured by the 
propeller.  The Board notes that it is not necessary that a 
stressor be confirmed in every detail.  Souzzi v. West, 10 
Vet. App. 307 (1997).  

Accordingly, the Board is constrained to find that the 
veteran has met the requirements of 38 C.F.R. § 3.304(f) for 
the award of service connection for PTSD.





ORDER

Service connection for PTSD is granted.  


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 

